J   -S05036-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
IN RE:    RYAN RICHARD                          1   IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF:       RYAN RICHARD

                                                        No. 624 MDA 2016


                    Appeal from the Order Entered April 4, 2016
                  in the Court of Common Pleas of Centre County
                 Criminal Division at No.: CP-14-MD-0001683-2015


BEFORE:      BENDER, P.J.E., PANELLA, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED MARCH 20, 2017

        Appellant, Ryan Richard, appeals pro se from the order affirming the

denial of his private criminal complaint, which was disapproved by the Office

of the Attorney General (OAG). We affirm.

        We take the factual and procedural history in this matter from our

review of the certified record.       On July 2, 2015, Appellant,   currently an

inmate at SCI Camp Hill, submitted to the district attorney (who transferred

it to the OAG for review)     a   private criminal complaint against Stacy Parks

Miller, the District Attorney of Centre County.'     In his complaint, Appellant

alleged that Ms. Parks Miller forged the name of Centre County Court Judge


*   Retired Senior Judge assigned to the Superior Court.

"   The OAG reviewed this matter because of the status of Ms. Parks Miller.
J   -S05036-17



Pamela Ruest on       a   bail order for Robert Albro,      a   government informant who

was trying to get Appellant to incriminate himself in criminal activity.                   (See

Trial Court Opinion, 4/04/16, at unnumbered page 1).

        The OAG declined to prosecute Ms. Parks -Miller, relying on                   a   report

from the 37th Investigating Grand Jury, which recommended that no charges

be filed arising out of the Albro matter.           (See Letter from Executive Deputy

Attorney      General     Lawrence    M.    Cherba     to       Appellant,   8/13/15,     at   1


(announcing decision of OAG)).                On    September 28,            2015, Appellant

petitioned the Centre County Court of Common Pleas to review the OAG's

disapproval. The court heard argument on Appellant's petition on March 11,

2016.     On April 4, 2016, the       trial court denied Appellant's petition.             (See

Trial Ct. Op., at unnumbered pages 1-2). Appellant timely filed                   a   notice of

appeal on April 14, 2016, and          a   court -ordered Rule 1925(b) statement on

May 23, 2016. See Pa.R.A.P. 1925(b). The court filed its opinion on July 7,

2016, wherein it relied on the reasoning provided in its April 4, 2016 order

and opinion. See Pa.R.A.P. 1925(a).

        Appellant raises three issues for our review:

        I. Did the trial court err in reviewing the [OAG's] disapproval of
        Appellant's private criminal complaint under an abuse of
        discretion standard, where the disapproval was based solely on a
        grand jury report concluding that there was insufficient evidence
        to prosecute Parks Miller?
        II.   Did the trial court commit error by failing to consider genuine
        signatures of the Honorable Pamela Ruest clearly demonstrating
        that Centre County District Attorney Stacy Parks Miller had
        committed the crimes of [f]orgery and [t]ampering with [p]ublic
        [r]ecords, as alleged by Parks Miller's former paralegal?

                                            - 2 -
J   -S05036-17


        III.  Should the matter be remanded to the trial court for a
        hearing/investigation into whether Kathleen Kane, as revealed in
        the April 1, 2016, edition of The Legal Intelligencer, unlawfully
        directed that the [f]orgery/[t]ampering with [p]ublic [r]ecords
        investigation into Parks Miller be "killed  as soon as it came in
                                                                 .   .   .


        the door"?
(Appellant's Brief, at 4).

        In his first issue, Appellant claims that the trial court erred when it

reviewed the OAG's decision to disapprove the private criminal complaint for

an abuse of discretion, rather than conducting a de novo review.                                (See

Appellant's Brief, at 13-15). We disagree.

        Our standard of review for                    a   trial court's denial of review of the

Commonwealth's approval or disapproval of                       a        private criminal complaint   is

well -settled: "[o]n appeal, this [C]ourt is limited to determining whether the

trial court abused its discretion."                  In re Private Complaint of Adams,            764
A.2d 577, 579 (Pa. Super. 2000) (citation omitted).                           Furthermore, this Court

has explained that:

               It   settled that following the receipt of a petition to
                    is
        review the Commonwealth's decision to disapprove a private
        criminal complaint, the court must determine whether the
        Commonwealth's rationale for disapproving the private criminal
        complaint is for purely legal reasons or if it is based solely or in
        part on policy considerations.      When the Commonwealth's
        disapproval is based wholly on legal considerations, the court
        employs a de novo review. Where the decision includes or is
        entirely based on policy considerations, the trial court reviews
        the Commonwealth's determination under an abuse of discretion
        standard.        .   .   .




Braman v. Corbett, 19 A.3d 1151, 1157                                (Pa. Super. 2011) (citations

omitted); see also                   In re Wilson,   879 A.2d 199, 215 (Pa. Super. 2005) (en


                                                      -3
J   -S05036-17



banc) ("We further hold that when the district attorney disapproves                a   private

criminal complaint on wholly policy considerations, or on                a   hybrid of legal

and policy considerations, the trial court's standard of review of the district

attorney's decision     is abuse   of discretion.").

           Here, the OAG disapproved Appellant's private criminal complaint after

the 37th Statewide Investigating Grand Jury released its report in this matter

recommending that no criminal charges be filed.               The trial court concluded

that   a   recommendation that no charges be filed         is a   conclusion that the case

lacked prosecutorial merit, which is primarily         a    policy consideration.           (See

Trial Ct. Op., at unnumbered pages 1-2); see also                 In re Private Criminal
Complaints of Rafferty, 969 A.2d 578, 582              (Pa. Super. 2009) (concluding

that "a determination that the case 'lacks prosecutorial merit'                 is a       'policy

determination' subject to abuse of discretion standard of review) (citations
omitted).       "We will not disturb the trial court's ruling unless there are no

reasonable grounds for the court's decision, or the court relied on rules of

law that were palpably wrong or inapplicable."               Braman, supra at 1158
(citation and internal quotation marks omitted).

           We conclude that the trial court did not err in applying an abuse of

discretion standard of review, where it concluded that the OAG's decision to

disapprove Appellant's private criminal complaint was at least in part                 a   policy

consideration.       (See Trial Ct. Op., at unnumbered page 2); Braman, supra

at 1157;      In re Wilson, supra     at 215. Appellant's first issue does not merit

relief.

                                            -4
J   -S05036-17



        In his second issue, Appellant claims that the trial court erred when it

"concluded that it could not examine the fake bail order vis-a-vis genuine

exemplars of Judge Ruest's signature to independently determine whether

the signature on the fake order was         a   forgery." (Appellant's Brief, at 15;
see id. at 15-16). We disagree.

               The private criminal complainant has the burden to prove
        the district attorney abused his discretion, and that burden is a
        heavy one.    .   .   .[T]he private criminal complainant must
        demonstrate the district attorney's decision amounted to bad
        faith, fraud or unconstitutionality. The complainant must do
        more than merely assert the district attorney's decision is flawed
        in these regards. The complainant must show the facts of the
        case lead only to the conclusion that the district attorney's
        decision was patently discriminatory, arbitrary or pretextual, and
        therefore not in the public interest. In the absence of such
        evidence, the trial court cannot presume to supervise the district
        attorney's exercise of prosecutorial discretion, and should leave
        the district attorney's decision undisturbed.
                                     *     *     *
        .   . [T]he appropriate scope of review in policy -declination cases
                .


        is limited to whether the trial court misapprehended or
        misinterpreted the district attorney's decision and/or, without
        legitimate basis in the record, substituted its own judgment for
        that of the district attorney. We will not disturb the trial court's
        decision unless the record contains no reasonable grounds for
        the court's decision, or the court relied on rules of law that were
        palpably wrong or inapplicable.        Otherwise, the trial court's
        decision must stand, even if the appellate court would be
        inclined to decide the case differently.
In re Wilson, supra           at 215; see also Braman, supra at 1160 ("[A]

private criminal complainant        is   not entitled to an evidentiary hearing

regarding the trial court's review of the Commonwealth's decision.") (citation

omitted).


                                          -5
J   -S05036-17



        Here, after determining that the OAG disapproved the complaint for         a

mixture of policy and legal reasons, the trial court conducted an abuse of

discretion review of the OAG's decision. (See Trial Ct. Op., at unnumbered

pages 1-2). Appropriately, in that review, it did not reconsider the evidence,

but rather considered whether the OAG's disapproval was an abuse of

discretion, concluding that it was not. (See id. at unnumbered page 2); see

also In re Wilson, supra at 215 (defining abuse of discretion                  as a

judgment which      is   "manifestly unreasonable, or the result of partiality,

prejudice, bias, or ill will.") (citation omitted).   Hence, we conclude that the

trial court did not err when it declined to make an independent inquiry

concerning evidence that had already been presented to and considered by

the 37th Statewide Grand Jury Investigation and the OAG.               Appellant's

second issue does not merit relief.

        In his third issue, Appellant requests that this Court remand for an

evidentiary hearing.        (See Appellant's Brief, at 17).       Specifically,   he

maintains that "[t]his Court should remand the present matter for        a   hearing

into whether the report of [previous Attorney General Kathleen] Kane's

Grand Juy 'exonerating' Parks Miller, and by extension the disapproval of

Appellant's complaint, were products of corrupt influence." (/d.).2 Because


2
  In support of this argument, Appellant has filed an Addendum to Argument
with this Court, purporting to present evidence in support of his appeal.
(See Addendum to Argument, 11/20/16). However, because the scope of
our review entails the certified record on appeal, as certified by the clerk of
(Footnote Continued Next Page)


                                        -6
J   -S05036-17



Appellant did not raise this issue before the trial court, it   is   waived and

cannot be raised for the first time on appeal. See Pa.R.A.P. 302(a). Thus,

Appellant's third issue    is   waived.

         Order affirmed.

Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 3/20/2017




(Footnote Continued)

the trial court, and these documents are not part of that record, we have not
considered them. See Pa.R.A.P. 1921; Commonwealth v. Preston, 907
A.2d 1, 7 (Pa. Super. 2006), appeal denied, 916 A.2d 632 (Pa. 2007) ("[I]f a
document is not in the certified record, the Superior Court may not consider
it.").


                                          -7